ORDER
PER CURIAM.
Stephen Hornbuckle (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant argues the motion court clearly erred in denying his motion because his plea counsel was ineffective for promising Movant would serve ten years of imprisonment or less if he entered a blind plea of guilty.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).